Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/395,841, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the following subject matters recited in the amended claims 7-8 and 16-17 of instant application are not supported or enabled by Application No. 62/395,841:
wherein the GAN training includes initializing the generative neural network with the set of synthetic images as recited in claim 7.
wherein the GAN training includes initializing the generative neural network with the set of translated images as recited in claim 8.
wherein the GAN is trained by initializing the generative neural network with the set of synthetic images as recited in claim 16.
wherein the GAN is trained by initializing the generative neural network with the set of translated images as recited in claim 17.
Response to Arguments
Applicant's amendments filed on 7/14/2022 overcome the following set forth in the previous Office Action:
The benefit claim to prior-filed application being objected to.
The claims 1-2, 4-8, 10-14 and 16-17 being rejected under 35 USC §112 (a)(b) or 35 USC §112 (pre-AIA ), first and second paragraphs.
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as previously filed, and as to all the arguments on the amended claimed limitations the responses will be detailed in the rejection section below.
On pages 7-8 of the Remarks, applicant argues that “Estrada describes a very narrow and specific method for geospatial imagery that does not use machine translation or generative adversarial networks or use these concepts in combination.” Applicant further argues that “Nothing in Goodfellow teaches or suggest a generative neural network uninformed of the training data set of images, wherein the generative neural network generates generated images based on a loss function. Moreover, Goodfellow does not teach or suggest an iterative process that uses a classification from the discriminative neural network to modify the loss function of the generative neural network until the GAN is trained.” The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a). The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error. Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02. However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Estrada et al., US 20170061625 A1, published on March 2, 2017, 2017, filed on June 27, 2016, hereinafter Estrada, 
Goodfellow et al., "Generative Adversarial Networks", Proceedings of the International Conference on Neural Information Processing Systems (NIPS 2014). pp. 2672–2680, hereinafter Goodfellow, and 
Mirza et al., "Conditional generative adversarial nets." arXiv preprint arXiv:1411.1784 (2014), hereinafter Mirza.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada in view of Goodfellow.
Regarding claim 1, Estrada discloses a method for improving a task performance of a computer-based object recognizer system to recognize a target object within an image, (Estrada: Figs. 5-6 and 10-11 and [0010]) the method comprising: 
(using a module) Estrada: Figs. 10-11 and [0074]. In particular, “the image manipulation software module 1020” of Fig. 10 produces generated images (i.e., simulated synthetic images in 1035 of Fig. 10).) and

Improving the task performance of an object recognizer to recognize the target object within a newly presented digital image by providing the object recognizer a collection of training images, (Estrada: Figs. 5-6 and 9-11 and [0064, 0068, 0070, 0073]. The claimed “recognizer” is interpreted as the disclosed “image analysis software module” 540 of Fig. 5 or 1060 of Fig. 10 which is trained using images in 1035 and 1050 of Fig. 10. “One preferred embodiment might use simulated synthetic images 1035, created and labeled by the image manipulation software module 1020 to augment or replace images available from cache 1050, as significant effort is required to identify and label existing images or not enough existing images are available to conduct training.” [0064]) said collection of training images assembled from:
(1) the set of real-world images, (Estrada: 1050 of Fig. 10, Figs. 6 and 11, and [0068, 0074]) and 
(2) the plurality of generated images of the target object. (Estrada: 1035 of Fig. 10, Fig. 11, and [0074])
Estrada does not disclose explicitly but Goodfellow teaches, in the same field of endeavor of generative adversarial networks or GAN, training a generative adversarial network (GAN) to produce a plurality of generated images of the target object, said GAN comprising a computer-based machine learning system having a discriminative neural network initialized with a training data set of images and a generative neural network uninformed of the training data set of images, wherein the GAN generates generated images based on a loss function and the discriminative neural network generates a classification based on a similarity between the generated images and the training data set of images, wherein the classification is used to modify the loss function in an iterative manner until the GAN is trained, and operating the trained GAN to produce the plurality of generated images. (Goodfellow: Figs. 1-2, 2nd paragraph of section 1, section 3 (equation (1) in particular), section 4 (Algorithm 1 in particular), and section 5 (Experiments). The equation (1) on page 3 is interpreted as the claimed “loss function” which is modified “using an iterative, numerical approach.” (See the explanation in the paragraph right below the equation (1) on page 3). As explained in the paragraph above the equation (1), “We train D to maximize the probability of assigning the correct label to both training examples and samples from G.” In other words, the inner loop training is to optimize the discriminator for classification. This resulted classification is used to modify the claimed “loss function” (i.e., equation (1)) in a process as shown in Algorithm 1, i.e., in “an iterative manner until the GAN is trained” as claimed. “In the proposed adversarial nets framework, the generative model is pitted against an adversary: a discriminative model that learns to determine whether a sample is from the model distribution or the data distribution.” (page 1) Algorithm 1 on page 4 shows an iterative process between updating the discriminator and updating the generator and . Figure 1 on page 4 shows an example of the Algorithm 1. Here, the claimed “classification” is interpreted as the result or output from the updated discriminator in Algorithm 1 on page 4 or the “discriminative distribution” in Figure 1, whereas the claimed “loss function” is interpreted as the second function in Algorithm 1 on page 4 for updating the generator or the loss (or error, i.e., max V(D,G)) that the equation 1 on page 3 is minimizing. “To learn the generator’s distribution pg over data x, we define a prior on input noise variables pz(z), then represent a mapping to data space as G(z; g), where G is a differentiable function represented by a multilayer perceptron with parameters g.” (page 3) “The generator G implicitly defines a probability distribution pg as the distribution of the samples G(z) obtained when z ~ pz.” (page 3) In other words,  a generative neural network or a generator starts from a noise distribution (see also Algorithm 1), i.e., “uninformed of the training data set of images”. Figure 1 shows an example when the iterative process is near convergence. As discussed in section 4 (Theoretical Results) and shown in the example of Figure 1, this minimax game (i.e., the claimed “training a generative adversarial network (GAN))” has a global optimum for pg = pdata, wherein pg and pdata, are respectively the generative distribution with noise prior and data generating distribution (i.e., probability distribution of training data set) (see Algorithm 1). Since m samples are used (see Algorithm 1), plurality of data samples (i.e., images in the Experiments (section 1)) are generated in the training. “In Figures 2 and 3 we show samples drawn from the generator net after training.” (page 6) In other words, Figure 2 shows a plurality of images generated by the trained GAN. Also the claimed initializing the discriminative neural network with a training data set of images is disclosed, for example, in the caption of Fig. 1 and training experiments in section 5, where pdata are training examples.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada’s disclosure with Goodfellow’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada) with the technique of training a generative adversarial network (GAN) to produce a plurality of generated images of a target object and operating the trained GAN to produce the plurality of generated images (from Goodfellow) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada and the technique of training a generative adversarial network (GAN) to produce a plurality of generated images of a target object and operating the trained GAN to produce the plurality of generated images would continue to function as taught by Goodfellow. In fact, with the inclusion of Goodfellow's technique of training a generative adversarial network (GAN) to produce a plurality of generated images of a target object and operating the trained GAN to produce the plurality of generated images, the method for improving the training of a computer-based object recognizer would be much more effective since the trained GAN would provide additional simulated images (i.e., generated images) which are indistinguishable from real-world images (see pages 1 and 3-4 of Goodfellow, particularly equation (1), Algorithm 1 and Figure1). As a result, these additional simulated images (i.e., generated images) can be used “to augment or replace” real-world images for improving the training of a computer-based object recognizer. (Estrada: Figs. 10-11 and [0064])
Therefore, it would have been obvious to combine Estrada with Goodfellow to obtain the invention as specified in claim 1. 
Regarding claim 2, Estrada {modified by Goodfellow} discloses the method of claim 1 wherein the generated images are produced by providing the GAN with Gaussian noise. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, 2nd paragraph of section 1 discloses that “the generative model generates samples by passing random noise through a multilayer perceptron”, and first paragraph of section 5 discloses that “we used noise as the input to only the bottommost layer of the generator network.” Also, Fig. 1 shows a normal or Gaussian type probability distribution pg(G) which is defined “as the distribution of the samples G(z) obtained when z ~ pz” (section 4, 1st para.) and pz is the “input noise variables” (section 3, 1st para.) charactering a random noise (see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”). In other words, )
In the case where applicant disagrees with examiner’s above interpretation regarding Goodfellow’s disclosure of “providing the GAN with Gaussian noise”, examiner makes following obviousness argument. First of all, as discussed by Goodfellow, the input to the GAN is random noise (see, for example, section 1, “the generative model generates samples by passing random noise through a multilayer perceptron”, and also “noise prior pg(z)” in Algorithm 1 on page 4). Secondly, a person of ordinary skill in the art would have recognized from Fig. 1 of Goodfellow that the probability distribution function pg is at least Gaussian-like distribution, where pg is defined “as the distribution of the samples G(z) obtained when z ~ pz” (Goodfellow: section 4, 1st para.) and pz is the “input noise variables” (Goodfellow: section 3, 1st para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a random noise such as a Gaussian noise, or a Gaussian-like noise or some other random noise as the input to GAN depending on specific applications, that is, these are simply design choices well within the capability of a person of ordinary skill. Applicant has not disclosed that selecting a Gaussian noise provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the selection taught by Goodfellow by using a random noise such as a Gaussian-like noise or the claimed Gaussian noise because both selection perform the same function of pitting the generative model against an adversary: a discriminative model that learns to determine whether a sample is from the model distribution or the data distribution. (Goodfellow: section 1, 2nd para.)
Therefore, it would have been obvious to one of ordinary skill in this art to modify Estrada {modified by Goodfellow} with different design choices to obtain the invention as specified in claim 2.
Regarding claim 5, Estrada {modified by Goodfellow} discloses the method of claim 1 wherein the a generative neural network is initialized with Gaussian noise. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). See discussions in regard to claim 12.)
Claims 10-11 and 14 are the apparatus (Estrada: Figs. 1-4) claims, respectively, corresponding to the method claims 1-2 and 5. Therefore, since claims 10-11 and 14 are similar in scope to claims 1-2 and 5, claims 10-11 and 14 are rejected on the same grounds as claims 1-2 and 5.
Regarding claim 12, Estrada {modified by Goodfellow} discloses the computer-based object recognizer of claim 10 wherein the discriminative neural network is initialized with the set of real-world images. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments), in particular, the caption of Fig. 1 and training experiments in section 5, where pdata are training examples.)

Claims 4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada {modified by Goodfellow} as applied to claims 1, 5 and 10 discussed above, and further in view of Mirza.
Regarding claim 4, which depends on claim 1, Estrada {modified by Goodfellow} does not disclose explicitly but Mirza teaches, in the same field of endeavor of generative adversarial networks or GAN, where each image in the set of real-world images is labeled according to the target object. (Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estrada {modified by Goodfellow} disclosure with Mirza’s teachings by combining the method for improving the training of a computer-based object recognizer (from Estrada {modified by Goodfellow}) with the neural network training technique of using labeled real-world images (from Mirza) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for improving the training of a computer-based object recognizer would still work in the way according to Estrada {modified by Goodfellow} and the neural network training technique of using labeled real-world images would continue to function as taught by Mirza. One of ordinary skill in the art would be motivated to make the combination since Mirza’s technique would provide a practical and/or alternative implementation of the method from Estrada {modified by Goodfellow} and thus would enable a better method for improving the training of a computer-based object recognizer due to the alternative implementation made possible by Mirza’s technique.
Therefore, it would have been obvious to combine Estrada {modified by Goodfellow} with Mirza to obtain the invention as specified in claim 4.
 Regarding claim 6, Estrada {modified by Zhang and Goodfellow and Mirza} discloses the method of claim 5 wherein the discriminative neural network is initialized with the set of real-world images, where each image in the set of real-world images is labeled according to the target object. (Goodfellow: Abstract, Figs. 1-2, 2nd paragraph of section 1 (Introduction), section 4 (Theoretical Results), and section 5 (Experiments). In particular, the caption of Fig. 1 and training algorithm in section 5, where pdata are training examples in Fig. 2. See also discussions regarding claim 12.) (Mirza: Abstract, Figs. 1-2, section 3.2, and section 4 (in particular, section 4.2).)
The reasoning and motivation to combine are the similar to those of claim 4.
Claim 13 is the apparatus (Estrada: Figs. 1-4) claim similar in scope to the method claim 6. Therefore, claim 13 is similarly rejected as claim 6.
Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon rejected base claims, respectively, but would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cinnamon et al. (US 10210631 B1): According to an aspect, a method comprises: generating a 2D projection from a 3D representation of an object, generating, based on the 2D projection, a simulated image of the object, wherein the simulated image appears as though the object has been scanned by a detection device, combining the simulated object with a background image to form a synthesized image, wherein the background image was captured by a detection device, and outputting the synthesized image. (Abstract)

    PNG
    media_image1.png
    384
    376
    media_image1.png
    Greyscale

Kim et al., "Learning to discover cross-domain relations with generative adversarial networks." In International conference on machine learning, pp. 1857-1865. PMLR, 2017.

    PNG
    media_image2.png
    547
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    756
    1620
    media_image3.png
    Greyscale

Wang et al., "Generative adversarial networks: introduction and outlook," in IEEE/CAA Journal of Automatica Sinica, vol. 4, no. 4, pp. 588-598, 2017, doi: 10.1109/JAS.2017.7510583.

    PNG
    media_image4.png
    430
    605
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    907
    687
    media_image5.png
    Greyscale


Suzuki (US 20180018757 A1): A method and system for transforming low-quality projection data into higher quality projection data, using of a machine learning model. Regions are extracted from an input projection image acquired, for example, at a reduced x-ray radiation dose (lower-dose), and pixel values in the region are entered into the machine learning model as input. The output of the machine learning model is a region that corresponds to the input region. The output information is arranged to form an output high-quality projection image. A reconstruction algorithm reconstructs high-quality tomographic images from the output high-quality projection images. The machine learning model is trained with matched pairs of projection images, namely, input lower-quality (lower-dose) projection images together with corresponding desired higher-quality (higher-dose) projection images. Through the training, the machine learning model learns to transform lower-quality (lower-dose) projection images to higher-quality (higher-dose) projection images. Once trained, the trained machine learning model does not require the higher-quality (higher-dose) projection images anymore. When a new lower-quality (low radiation dose) projection image is entered, the trained machine learning model would output a region similar to its desired region, in other words, it would output simulated high-quality (high-dose) projection images where noise and artifacts due to low radiation dose are substantially reduced, i.e., a higher image quality. The reconstruction algorithm reconstructs simulated high-quality (high-dose) tomographic images from the output high-quality (high-dose) projection images. With the simulated high-quality (high-dose) tomographic images, the detectability of lesions and clinically important findings can be improved. (Abstract)
Mei et al. (US 20160117574 A1): Techniques and constructs to facilitate automatic tagging can provide improvements in image storage and searching. The constructs may enable training a deep network using tagged source images and target images. The constructs may also train a top layer of the deep network using a personal photo ontology. The constructs also may select one or more concepts from the ontology for tagging personal digital images. (Abstract)
Huang et al., "Stacked Generative Adversarial Networks," 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 1866-1875, doi: 10.1109/CVPR.2017.202.

    PNG
    media_image6.png
    843
    723
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    883
    965
    media_image7.png
    Greyscale

Yang et al. (US 20130051516 A1): Embodiments of methods and/or apparatus for 3-D volume image reconstruction of a subject, executed at least in part on a computer for use with a digital radiographic apparatus can obtain image data for 2-D projection images over a range of scan angles. For each of the plurality of projection images, an enhanced projection image can be generated. In embodiments of imaging apparatus, CBCT systems, and methods for operating the same can, through a de-noising application based on a different corresponding object, maintain image reconstruction characteristics (e.g., for a prescribed CBCT examination) while reducing exposure dose, reducing noise or increase a SNR while an exposure setting is unchanged. (abstract)
Tuzel et al. (US 20160342861 A1): A method for training a classifier that is customized to detect and classify objects in a set of images acquired in a target environment, first generates a 3D target environment model from the set of images, and then acquires 3D object models. Training data is synthesized from the target environment model and the 3D object models, and then the classifier is trained using the training data. (abstract)

    PNG
    media_image8.png
    294
    537
    media_image8.png
    Greyscale

Clayton et al. (US 20170236013 A1): A system and method for procedurally synthesizing a training dataset for training a machine-learning model. In one embodiment, the system includes: (1) a training designer configured to describe variations in content of training images to be included in the training dataset and (2) an image definer coupled to the training designer, configured to generate training image definitions in accordance with the variations and transmit the training image definitions: to a 3D graphics engine for rendering into corresponding training images, and further to a ground truth generator for generating associated ground truth corresponding to the training images, the training images and the associated ground truth comprising the training dataset. (Abstract)
Szegedy et al. (US 10521718 B1): Methods, systems, and apparatus, including computer programs encoded on computer storage media, for adversarial training of a neural network. One of the methods includes obtaining a plurality of training inputs; and training the neural network on each of the training inputs, comprising, for each of the training inputs: processing the training input using the neural network to determine a neural network output for the training input; applying a perturbation to the training input to generate an adversarial perturbation of the training input; processing the adversarial perturbation of the training input using the neural network to determine a neural network output for the adversarial perturbation; and adjusting the current values of the parameters of the neural network by performing an iteration of a neural network training procedure to optimize an adversarial objective function. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669